

Exhibit 10.1
COMMERCIAL VEHICLE GROUP, INC.
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”) dated as of September 9, 2020, between
Commercial Vehicle Group, Inc., a Delaware corporation (the “Company”), and
Harold C. Bevis (the “Executive”).
W I T N E S S E T H
WHEREAS, the Company desires to employ the Executive as the President and Chief
Executive Officer of the Company; and
WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.POSITION AND DUTIES.
(a)During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as the President and Chief Executive Officer of the Company. In this
capacity, the Executive shall have the duties, authorities and responsibilities
as may reasonably be assigned to the Executive by the Board of Directors of the
Company (the “Board”) that are not inconsistent with the Executive’s position as
President and Chief Executive Officer of the Company. The Executive’s principal
place of employment with the Company shall be in a location within the greater
Columbus, Ohio, metropolitan area provided that the Executive understands and
agrees that the Executive may be required to travel from time to time for
business purposes. The Executive shall report directly to the Board.
(b)During the Employment Term, the Executive shall devote all of the Executive’s
business time, energy, business judgment, knowledge and skill and the
Executive’s best efforts to the performance of the Executive’s duties with the
Company, provided that the foregoing shall not prevent the Executive from (i)
serving on the boards of directors of non-profit organizations and, with the
prior written approval of the Board, other for profit companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Executive’s passive personal
investments so long as such activities in the aggregate do not interfere or
conflict with the Executive’s duties hereunder or create a potential business or
fiduciary conflict.
(c)The Board elected the Executive as a member of the Board as of June 2014.
Hereafter, during the Employment Term, the Board shall nominate the Executive
for re-election as a member of the Board at the expiration of the then current
term, provided that the foregoing shall not be required to the extent prohibited
by legal or regulatory requirements.
2.EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a term
of three years (the “Initial Term”) commencing on March 23, 2020 (the “Effective
Date”). On each anniversary of the Effective Date following the Initial Term,
the term of the Agreement shall be automatically extended for successive
one-year periods, provided, however, that either party hereto may elect not to
extend this Agreement by giving written notice to the other party at least
ninety (90) days prior to any such anniversary date.
Page 1

0

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Executive’s employment hereunder may be
earlier terminated in accordance with Section 8 hereof, subject to Section 9
hereof. The period of time between the Effective Date and the termination of the
Executive’s employment hereunder shall be referred to herein as the “Employment
Term.” For the avoidance of doubt, following the Employment Term the Executive
shall continue to be subject to the Restrictive Covenants (as defined in Section
11), in each case in accordance with their terms.
3.BASE SALARY. The Company agrees to pay the Executive a base salary at an
annual rate of not less than $500,000, payable in accordance with the regular
payroll practices of the Company, but no less frequently than monthly. The
Executive’s Base Salary shall be subject to annual review by the Board (or a
committee thereof). The base salary as determined herein and as may be adjusted
upward from time to time shall constitute “Base Salary” for purposes of this
Agreement. The Executive’s Base Salary has been temporarily reduced by 20%
pursuant to broad based salary reductions for the entire management team due to
Covid19. The temporary reduction of the Executive’s Base Salary shall terminate
when the temporary base salary reductions applicable to the management team are
terminated.
4.[This section has been intentionally left blank]
5.ANNUAL BONUS. During the Employment Term, the Executive shall be eligible to
receive an annual discretionary incentive payment under the Company’s annual
bonus plan as may be in effect from time to time (the “Annual Bonus”) based on a
target bonus opportunity of at least 100% of the Executive’s Base Salary (the
“Target Bonus”), payable upon the attainment of one or more pre-established
performance goals established by the Board or the Company’s Compensation
Committee (the “Committee”) at its sole discretion. The Annual Bonus for the
2020 plan year shall be prorated to reflect commencement of employment on the
Effective Date; provided, however, that the Executive will receive a guaranteed
minimum Annual Bonus payment for the 2020 plan year in an amount no less than
$375,000. The Annual Bonus shall be paid in accordance with the written terms of
the bonus plan as may be adopted from time to time by the Board or Committee.
6.EQUITY INCENTIVE AWARDS. The Executive shall participate in equity and other
long-term incentive awards under any applicable plan adopted by the Company
during the Employment Term for which employees are generally eligible. The level
of the Executive’s participation in any such plan, if any, shall be determined
in the sole discretion of the Board from time to time.
(a)2020 LONG TERM INCENTIVE AWARDS. In 2020, the Executive shall be eligible,
pursuant to the terms of the Company’s long-term incentive plan, to receive
additional discretionary annual incentive awards with a target of $1,800,000 on
terms to be determined by the compensation committee of the Board, distributed
as follows:
i.25%, or $450,000, in the form of time vested restricted stock as granted on
April 3, 2020, with vesting in three equal annual installments over a three year
period on December 31, 2020, 2021 and 2022;
ii.25%, or $450,000, will be issued in the form of performance shares tied to
relative performance of Total Shareholder Return (TSR) as compared to the
established peer group. The performance shares will be settled in CVGI stock in
three annual installments over a three year period on March 23 of every year,
with a payout that may range from 0% to 200% based on performance;
iii.25%, or $450,000, will be issued in the form of restricted cash tied to
relative performance of TSR as compared to the established peer group in three
annual
Page 2
0

--------------------------------------------------------------------------------



installments over a three year period on March 23 of every year. Payouts may
range from 0% to 200% based on performance; and
iv.25%, or $450,000, will be in the form of a strategic two year discretionary
cash award tied to the completion of agreed upon goals and objectives and
payable on March 23, 2022. The payout may range from 0% to 300% based on
performance. For avoidance of doubt, the incentive award provided for in this
Section 6(a)iv, shall become immediately payable upon the occurrence of a Change
in Control (as defined in Section 9(d)vi).


(b)LONG TERM INCENTIVE AWARDS FOR 2021 AND BEYOND. For 2021 and beyond, during
the term of this Agreement, the Executive shall be eligible, pursuant to the
terms of the Company’s long-term incentive plan, to receive discretionary annual
incentive awards with a target of $1,800,000 (as may be adjusted upward from
time to time) on terms to be determined by the Committee.
The terms and conditions of such awards shall be no less favorable than those
awards granted to similarly situated executive officers of the Company.
7.EMPLOYEE BENEFITS.
(a)BENEFIT PLANS. During the Employment Term, the Executive shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, except to the
extent such plans are duplicative of the benefits otherwise provided to
hereunder. Such benefit plans include, for the avoidance of doubt, the
Commercial Vehicle Group, Inc. Deferred Compensation Plan. The Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time.
(b)VACATIONS. During the Employment Term, the Executive shall be entitled to
four (4) weeks of paid vacation per calendar year (prorated for partial years)
in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time. Vacation may be taken at such times
and intervals as the Executive determines, subject to the business needs of the
Company.
(c)BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses incurred and paid by the
Executive during the Employment Term and in connection with the performance of
the Executive’s duties hereunder.
(d)STOCK OWNERSHIP REQUIREMENT. Pursuant to the Company’s Stock Ownership
Guidelines (in effect as of March 23, 2020) (the “Stock Ownership Policy”), the
President and Chief Executive Officer is expected to own and hold shares of the
Company’s common stock with a Value (as defined in the Stock Ownership Policy)
equal to five times the annual Base Salary of the President and Chief Executive
Officer. Executive shall have five years from the Effective Date to achieve the
required stock ownership under the Stock Ownership Policy. Nothing in this
Agreement shall be construed as modifying the terms of the Stock Ownership
Policy, which shall be binding on the Executive.
(e)RELOCATION EXPENSES. The Company will pay or reimburse all documented,
reasonable and customary expenses related to Executive’s relocation to Central
Ohio. Relocation benefits include home marketing assistance, temporary housing,
costs associated with the sale and/or purchase of a home, and relocation of
household goods including expenses incurred in transit. All eligible expenses
Page 3
0

--------------------------------------------------------------------------------



must be incurred and submitted within 12 months of hire date in order to be
eligible for relocation benefits. All relocation expenses paid or reimbursed by
the Company are recoverable if Executive’s employment is terminated by the
Company for Cause (as defined in Section 8(c)) or by the Executive without Good
Reason (as defined in Section 8(e)) within 24 months of Executive’s final
relocation payment. The amount recoverable will be equal to 1/24th of the
reimbursement for each full month left in the repayment period at the time of
separation.
8.TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:
(a)DISABILITY. The Company or the Executive will be entitled to terminate the
Executive’s employment because of his disability upon 30 days written notice.
“Disability” will mean “total disability” as defined in the Company’s long term
disability plan or any successor thereto to the extent that the physical or
mental impairment resulting in Executive’s total disability qualifies as
“disability” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended the (“Code”) and applicable regulations thereunder
(collectively “Code Section 409A”).
(b)DEATH. Automatically upon the date of death of the Executive.
(c)CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. As used in this Agreement, the term “Cause” shall refer
only to any one or more of the following grounds:
i.Commission of a willful act of dishonesty involving the Company, its business
or property, including, but not limited to, misappropriation of funds or any
property of the Company;
ii.Willful engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company;
iii.Willful failure to substantially perform his duties under this Agreement
(other than as a result of physical or mental illness or injury), after the
Board of Directors of the Company delivers to Executive a written demand for
substantial performance that specifically identifies the manner in which the
Board believes that he has not substantially performed his duties and provides a
cure period to become substantially compliant with the performance identified in
such written demand. Such written demand and cure period shall also apply to any
conduct described in Section 8(c)v but will not apply to any conduct identified
in Section 8(c)i, ii, iv and vi and Section 11;
iv.Illegal conduct or gross misconduct that is willful and results in material
and demonstrable damage to the business or reputation of the Company;
v.The clear and willful violation of any of the material terms and conditions of
this Agreement or any other written agreement or agreements Executive may from
time to time have with the Company. The clear and willful violation of the
Company’s code of business conduct or the clear and willful violation of any
other material rules of behavior as may be provided in any employee handbook
which would be grounds for dismissal of any employee of the Company; or
vi.Commission of a crime which is a felony, a misdemeanor involving an act of
moral turpitude, or a misdemeanor committed in connection with his employment by
the Company which causes the Company a substantial detriment.


Page 4
0

--------------------------------------------------------------------------------



No act or failure to act shall be considered “willful” unless it is done, or
omitted to be done, by Executive in bad faith or without reasonable belief that
his action or omission was in the best interests of the Company. Any act or
failure to act that is based upon authority given pursuant to a resolution duly
adopted by the Board of Directors, or the advice of counsel for the Company,
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company.
Following a termination for Cause by the Company, if Executive desires to
contest such determination, Executive’s sole remedy will be to submit the
Company’s determination of Cause to arbitration in Columbus, Ohio before a
single arbitrator under the employment arbitration rules of the American
Arbitration Association. If the arbitrator determines that the termination was
other than for Cause, the Company’s sole liability to Executive will be the
amount that would be payable to Executive under Section 9 of this Agreement for
a termination of Executive’s employment by the Company without Cause. Each party
will bear his or her own expenses of the arbitration.
(d)WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause or the failure of the
Company to not renew or extend the term of the Executive’s employment at the end
of the Employment Term without Cause (other than for death or Disability).
(e)GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean, without Executive’s
written consent:
i.a material change in Executive’s status, position or responsibilities which,
in his reasonable judgment, does not represent a promotion from his existing
status, position or responsibilities as in effect immediately prior to the
Change in Control; or the assignment of any duties or responsibilities or the
removal or termination of duties or responsibilities (except in connection with
the termination of employment for total and permanent Disability, Death, or
Cause, or by Executive other than for Good Reason), which, in his reasonable
judgment, are materially inconsistent with such status, position or
responsibilities;
ii.a reduction by the Company in Executive’s Base Salary as in effect on the
date hereof or as the same may be increased from time to time during the term of
this Agreement; or the Company’s decrease or failure to increase (within twelve
months of his last increase in Base Salary) Executive’s Base Salary after a
Change in Control in an amount which at least equals, on a percentage basis, the
average percentage increase in Base Salary for all executive and senior officers
of the Company (excluding any salary increases attributable to an executive’s or
senior officer’s promotion), which were effected in the preceding twelve months;
iii.the relocation of the Company’s principal executive offices to a location
outside the greater Columbus metropolitan area; or the relocation of Executive’s
principal office by the Company to any place other than the location at which
Executive performed a majority of his duties immediately prior to a Change in
Control;
iv.the failure of the Company to continue in effect, or continue or materially
reduce Executive’s participation in, any incentive, bonus or other compensation
plan in which Executive participates, including but not limited to the Company’s
equity incentive plans, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan), has been made or offered with respect to such
plan;
Page 5
0

--------------------------------------------------------------------------------



v.the failure by the Company to continue to provide Executive with benefits
substantially similar to those enjoyed or to which Executive is entitled under
any of the Company’s deferred compensation, pension, profit sharing, life
insurance, medical, dental, health and accident, or disability plans, the taking
of any action by the Company which would directly or indirectly materially
reduce any of such benefits or deprive Executive of any material fringe benefit
enjoyed or to which Executive is entitled at the time of such action, or the
failure by the Company to provide the number of paid vacation and sick leave
days to which Executive is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect on the
date hereof;
vi.the failure of the Company to obtain a satisfactory agreement from any
successor or assign of the Company to assume and agree to perform this
Agreement;
vii.any request by the Company that Executive participate in an unlawful act or
take any action constituting a breach of Executive’s professional standard of
conduct; or
viii.any material breach of this Agreement on the part of the Company;
provided, however, that the Executive’s termination of his employment shall not
constitute a termination for Good Reason unless (A) Company fails to cure or
rectify the event or condition that constitutes Good Reason during a thirty (30)
day cure period after the Executive provides the Company with written notice of
the occurrence of the event or condition that constitutes Good Reason within
ninety (90) days after the occurrence of such event or condition, and (B) the
Executive terminates his employment within sixty (60) days after the expiration
of the thirty (30) day cure period.
9.CONSEQUENCES OF TERMINATION.
(a)DEATH OR DISABILITY. In the event that the Executive’s employment and/or
Employment Term ends on account of the Executive’s Death or Disability, the
Company shall pay or provide the Executive (i) the earned but unpaid portion of
Executive’s Base Salary through the employment termination date plus credit for
any vacation leave accrued but not taken, payable within 30 days after
Executive’s employment termination date or, if earlier, on the date the Company
is required to pay such earned but unpaid Base Salary under applicable law; (ii)
reimbursement of all business and relocation expenses for which Executive is
entitled to be reimbursed pursuant to Section 7(c) or (e) above, but for which
Executive has not yet been reimbursed, payable in accordance with the Company’s
expense reimbursement policies; (iii) vested benefits, if any, to which
Executive may be entitled under the Company’s employee benefit plans as of the
employment termination date payable in accordance with the terms of the
applicable plan, (iv) any Annual Bonus earned with respect to the previous
fiscal year but unpaid as of the date of Executive’s Death or Disability shall
be paid based on the higher of the actual amount accrued by the Company or the
target amount as of the date of Executive’s Death or Disability and become
payable as soon as practicable after the date of Death or Disability; (v) a
prorated amount of the Annual Bonus for the fiscal year in which the Executive’s
Death or Disability occurs, calculated by multiplying the greater of the Annual
Bonus accrued by the Company as of the Executive’s Death or Disability or the
Executive’s target Annual Bonus for such fiscal year based on the higher of the
actual amount accrued by the Company or the target amount as of the date of
Executive’s Death or Disability by a fraction, the numerator of which is the
number of days the Executive was employed during the applicable year and the
denominator of which is 365, and shall be paid as soon as practicable after the
date of Death or Disability; (vi) immediate vesting of all outstanding stock
options awards issued to Executive, and thereafter any stock option shall remain
exercisable until the earlier of (A) 12 months after the date of Death or
Disability or (B) the original expiration date of such stock options (but in no
event
Page 6
0

--------------------------------------------------------------------------------



later than the date at which such options may remain outstanding without
subjecting the options to the excise tax under Code Section 409A, as defined
below); (vii) immediate vesting of all restricted stock awarded to Executive
pursuant to Section 6(a)(i); (viii) immediate vesting of unvested performance
shares and restricted cash awarded to the Executive pursuant to Section 6(a)ii
and iii, with the payout determined as if the Executive had achieved maximum
performance and payable as soon as practicable after the date of Death or
Disability; and (ix) immediate vesting of discretionary cash award issued to the
Executive pursuant to Section 6(a)iv, based on the maximum amount that Executive
could have earned payable as soon as practicable after the date of Death or
Disability. For all awards made to the Executive pursuant to Section 6(b) during
the Employment Term, vesting shall be on a pro rata basis based on the number of
months during which the Executive was employed during the applicable vesting or
performance period; provided that if vesting of any such award is determined
based on the attainment of any performance objectives, the amount payable or
number of shares that vest will be determined based on the greater of the amount
accrued by the Company or as if the Executive had achieved target performance.
Such other equity incentive compensation will become payable as soon as
practicable after the date of Death or Disability.
(b)TERMINATION FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD REASON. If the Executive’s
employment is terminated (x) by the Company for Cause or (y) by the Executive
for any reason other than for Good Reason, the Company shall pay or provide
Executive (i) the earned but unpaid portion of Executive’s Base Salary through
the employment termination date plus credit for any vacation leave accrued but
not taken; (ii) reimbursement of all business and relocation expenses for which
Executive is entitled to be reimbursed pursuant to Section 7(c) or (e) above,
but for which Executive has not yet been reimbursed; and (iii) vested benefits,
if any, to which Executive may be entitled under the Company’s employee benefit
plans as of the termination.
(c)TERMINATION BY COMPANY WITHOUT CAUSE; TERMINATION BY EXECUTIVE FOR GOOD
REASON; OR RETIREMENT BY THE EXECUTIVE. In the event that Executive’s employment
is terminated (x) by the Company without Cause (and other than due to the
Executive’s death or Disability) (for avoidance of doubt, termination of the
Executive’s employment by the Company without Cause shall include the failure of
the Company to renew or extend the term of the Executive’s employment at the end
of the Employment Term without Cause); (y) by Executive for Good Reason
(provided that such termination is not within 13 months following a Change in
Control); or (z) Retirement (as defined below) by the Executive (except that
pursuant to Section 9(c)(x) below the Executive shall not receive salary
continuation severance pay in the event of Retirement by the Executive), the
Company shall pay or provide Executive (i) the earned but unpaid portion of
Executive’s Base Salary through the employment termination date; (ii)
reimbursement of all business or relocation expenses for which Executive is
entitled to be reimbursed pursuant to Section 7(c) or (e) above, but for which
Executive has not yet been reimbursed, payable in accordance with the Company’s
expense reimbursement policies; (iii) vested benefits, if any, to which
Executive may be entitled under the Company’s employee benefit plans as of the
employment termination date, payable in accordance with the terms of the
applicable plan; (iv) any Annual Bonus earned with respect to the previous
fiscal year but unpaid as of the employment termination date, payable when
annual bonuses for such fiscal year are payable to other members of the senior
management team; (v) a prorated amount of the Annual Bonus for the fiscal year
in which the termination occurs, calculated by multiplying the Annual Bonus that
Executive would have received for such year had Executive’s employment continued
through the end of such fiscal year by a fraction, the numerator of which is the
number of days the Executive was employed during the applicable year and the
denominator of which is 365, payable when annual bonuses for such fiscal year
are payable to other members of the senior management team; (vi) immediate
vesting of all outstanding stock options awards issued to Executive, and
thereafter any stock option shall remain exercisable until the earlier of (A) 12
months after the Employment termination date or (B) the original
Page 7
0

--------------------------------------------------------------------------------



expiration date of such stock options (but in no event later than the date at
which such options may remain outstanding without subjecting the options to the
excise tax under Code Section 409A, as defined below); (vii) immediate vesting
of all restricted stock awarded to Executive pursuant to Section 6(a)(i); (viii)
immediate vesting of unvested performance shares and restricted cash awarded to
the Executive pursuant to Section 6(a)ii and iii, with the payout determined as
if the Executive had achieved maximum performance and payable as soon as
reasonably practicable following Executives employment termination; (ix)
immediate vesting of the discretionary cash award described in Section 6(a)iv
with the amount of the payout determined as if the Executive had achieved
maximum performance and payable as soon as reasonably practicable following the
Executive’s employment termination; and (x) only in the case of the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason (for avoidance of doubt, the Executive shall not receive salary
continuation severance pay in the event of Retirement by the Executive), salary
continuation severance pay at the Base Salary rate for an additional twenty-four
(24) months (the “Severance Period”); provided, however, any such severance
payments will immediately end if (1) Executive is in material violation of any
of his obligations under this Agreement, including Section 11; or (2) the
Company, after Executive’s termination, learns of any facts about his job
performance or conduct that would have given the Company Cause, as defined in
Section 8(c), to terminate his employment. For all awards made to Executive
pursuant to Section 6(b) during the Employment Term, such award shall (AA) vest
on a pro rata basis based on the number of months during which the Executive was
employed during the applicable vesting or performance period; provided that if
vesting of any such award is determined based on the attainment of any
performance objectives, the amount payable or number of shares that vest will be
determined based on actual performance measured at the end of the applicable
performance period related to such award, and (BB) become payable when similar
awards become payable to other members of the senior management team or, if the
Executive is issued a unique type of equity incentive compensation that is not
awarded to other members of the senior management team, such award become
payable at the end of the vesting or performance period or as provided for in
the grant agreement; provided, however, that any equity incentive compensation
issued to the Executive prior to his termination of employment that is not
vested pursuant to this sentence, shall remain outstanding for a period of three
(3) months following the Executive’s employment termination and if a Change in
Control occurs during such three (3) month period following Executive’s
employment termination by the Company without Cause or by Executive for Good
Reason (other than a termination due to the Executive’s Retirement), such equity
incentive compensation shall immediately vest and become payable to the
Executive upon the consummation of the Change in Control. Any amounts payable
pursuant to subparts (iv) through (x) of this Section 9(c) shall not be paid
until the Company’s first scheduled regular payroll date following the date the
General Release (as defined below) is executed and no longer subject to
revocation, as applicable, with the first such payment being in an amount equal
to the total amount to which Executive would otherwise have been entitled during
the period following the date of termination if such deferral had not been
required; provided, however, that if Executive’s employment terminates during
the last sixty (60) days of any calendar year, any such amounts that constitute
nonqualified deferred compensation within the meaning of Code Section 409A shall
not be paid until January 1 of the calendar year following such termination to
the extent necessary to avoid adverse tax consequences under Section 409A, and,
if such payments are required to be so deferred, the first payment shall be in
an amount equal to the total amount to which Executive would otherwise have been
entitled during the period following the date of termination if such deferral
had not been required. The term “Retirement” for purposes of this Agreement
shall mean termination of the Executive’s employment, by the Executive with
twelve (12) months’ notice, after the Executive has remained employed with the
Company for at least twenty four (24) months and the attainment of sixty three
(63) years of age.
Page 8
0

--------------------------------------------------------------------------------



(d)TERMINATION FOLLOWING CHANGE OF CONTROL. If a Change in Control, as defined
in Section 9(d)vi, shall have occurred and within 13 months following such
Change in Control the Company terminates Executive’s employment other than for
Cause, as defined in Section 8(c), or Executive terminates his employment for
Good Reason, as defined in Section 8(e), then the Company shall pay or provide
the Executive the compensation and benefits described below:
i.Executive shall be entitled to (A) the unpaid portion of his Base Salary plus
credit for any vacation accrued but not taken, (B) reimbursement of all business
or relocation expenses for which Executive is entitled to be reimbursed pursuant
to Section 7(c) or (e) above, (C) vested benefits, if any, to which Executive
may be entitled under the Company’s employee benefit plans as of the employment
termination date, payable in accordance with the terms of the applicable plan,
(D) any Annual Bonus earned with respect to the previous fiscal year but unpaid
as of the employment termination date, (E) a prorated amount of the target
Annual Bonus for the fiscal year in which Executive’s employment termination
occurs, calculated by multiplying the Annual Bonus that Executive would have
received for such year had Executive’s employment continued through the end of
such fiscal year by a fraction, the numerator of which is the number of days the
Executive was employed during the applicable year and the denominator of which
is 365, and (F) the amount of any earned but unpaid portion of any bonus,
incentive compensation, or any other fringe benefit to which Executive is
entitled under this Agreement through the date of the termination as a result of
a Change in Control (the “Unpaid Earned Compensation”) payable as soon as
reasonably practicable following the Executive’s employment termination.
ii.Two (2) times Executive’s Current Annual Compensation as defined in the next
sentence (the “Salary Termination Benefit”). For purposes of this Agreement,
“Current Annual Compensation” shall mean the total of Executive’s Base Salary in
effect at the employment termination date, plus the average Annual Bonus
actually received by Executive over the last three fiscal years (or if Executive
has been employed for a shorter period of time, the average Annual Bonus
actually received over such period during which Executive performed services for
the Company as an employee of the Company; provided that any prorated Annual
Bonus for the Executive’s initial year of employment) plus the Company’s annual
contribution toward the cost of any medical, financial and insurance coverage in
effect immediately prior to Executive’s employment termination date, and shall
not include the value of any stock options granted or exercised, restricted
stock awards, restricted stock units or any other form of equity compensation
granted or vested, or any Company contributions to 401(k) or other qualified
plans.
One-half of the Salary Termination Benefit shall be payable to Executive as
severance pay in a lump sum payment within 30 days after termination of
employment, and one-half of the Salary Termination Benefit shall be payable to
Executive as severance pay in equal monthly payments commencing 30 days after
termination of employment and ending on the date that is the earlier of two and
one-half months after the end of the Company’s taxable year in which termination
occurred or Executive’s death; provided, however, the Company may immediately
discontinue the payment of the Termination Benefits if (A) Executive is in
violation of any of his obligations under this Agreement, including in Section
11; and/or (B) the Company, after Executive’s termination, learns of any facts
about Executive’s job performance or conduct that would have given the Company
Cause as defined in Section 8(c) to terminate his employment.
Page 9
0

--------------------------------------------------------------------------------



iii.All outstanding stock options, restricted stock awards, restricted stock
units or any other form of equity incentive compensation issued to Executive
shall vest immediately upon Executive’s employment termination date, and
thereafter any stock options shall remain exercisable until the earlier of (A)
12 months after the Termination Date or (B) the original expiration date of such
stock options (but in no event later than the date at which such options may
remain outstanding without subjecting the options to the excise tax under Code
Section 409A).
iv.Subject to (A) Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for
himself and his eligible dependents under the Company’s group health plans
(including dental and vision insurance coverage) and (B) Executive’s continued
copayment of premiums at the same level and cost to Executive as if Executive
were an employee of the Company (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars) until the earlier of
(x) 18 months after termination of employment following a Change in Control, or
(y) Executive’s commencement of full-time employment with a new employer with
comparable benefits; provided Executive’s continued participation is permitted
under the general terms of such plans and programs after the Change in Control.
The Company may modify its obligation under this Section 9(d)iv to the extent
necessary to avoid any penalty or excise taxes imposed on the Company in
connection with the continued payment of premiums by the Company under the
Patient Protection and Affordable Care Act.
v.Any amounts payable pursuant to subparts ii through iv of this Section 9(d)
shall not be paid until the first scheduled payment date following the date the
General Release (as defined below) is executed and no longer subject to
revocation, with the first such payment being in an amount equal to the total
amount to which Executive would otherwise have been entitled during the period
following the date of termination if such deferral had not been required;
provided, however, that if Executive’s employment terminates during the last
sixty (60) days of any calendar year, any such amounts that constitute
nonqualified deferred compensation within the meaning of Code Section 409A shall
not be paid until January 1 of the calendar year following such termination to
the extent necessary to avoid adverse tax consequences under Code Section 409A,
and, if such payments are required to be so deferred, the first payment shall be
in an amount equal to the total amount to which Executive would otherwise have
been entitled during the period following the date of termination if such
deferral had not been required.
vi.A “Change in Control” shall be deemed to have occurred if and when, after the
date hereof, (A) any “person” (as that term is used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) on the
date hereof), including any “group” as such term is used in Section 13(d)(3) of
the Exchange Act on the date hereof, shall acquire (or disclose the previous
acquisition of) beneficial ownership (as that term is defined in Section 13(d)
of the Exchange Act and the rules thereunder on the date hereof) of shares of
the outstanding stock of any class or classes of the Company which results in
such person or group possessing more than 50% of the total voting power of the
Company’s outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company; or (B) as the result of, or in
connection with, any tender or exchange offer, merger or other business
combination, or contested election, or any combination of the foregoing
transactions (a “Transaction”), the owners of the voting shares of the Company
outstanding stock immediately prior to such Transaction own
Page 10
0

--------------------------------------------------------------------------------



equity securities of the Company (or the Company’s successor in interest or its
direct or indirect parent company, as applicable) possessing less than 50% of
the voting power of all outstanding equity securities of the Company (or the
Company’s successor in interest or its direct or indirect parent company, as
applicable) after the Transaction; or (C) during any period of twelve (12)
consecutive months during the term of this Agreement, individuals who at the
beginning of such period constitute the Board of Directors of the Company (or
who take office following the approval of a majority of the directors then in
office who were directors at the beginning of the period) cease for any reason
to constitute at least one-half thereof, unless the election of each director
who was not a director at the beginning of such period has been approved in
advance by directors of the Company representing at least one-half of the
directors then in office who were directors at the beginning of the period; or
(D) the sale, exchange, transfer, or other disposition of all or substantially
all of the assets of the Company (a “Sale Transaction”) shall have occurred.
Notwithstanding the foregoing, an event shall not be treated as a “Change in
Control” hereunder unless such event also constitutes a change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Code Section
409A.


(e)OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from the Board and any position
as an officer, director or fiduciary of any Company-related entity.
(f)EXCLUSIVE REMEDY. The amounts payable to the Executive following termination
of employment and the Employment Term hereunder pursuant to Sections 8 and 9
hereof shall be in full and complete satisfaction of the Executive’s rights
under this Agreement and any other claims that the Executive may have in respect
of the Executive’s employment with the Company or any of its affiliates, and the
Executive acknowledges that such amounts are fair and reasonable, and are the
Executive’s sole and exclusive remedy, in lieu of all other remedies at law or
in equity, with respect to the termination of the Executive’s employment
hereunder or any breach of this Agreement.
10.RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to subparts (iv) through (x) of Section 9(c)
of this Agreement or pursuant to subparts ii through iv of Section 9(d) of this
Agreement shall only be payable if the Executive delivers to the Company and
does not revoke a general release of claims in favor of the Company (the
“General Release”) in the form provided as Exhibit A to this Agreement. The
General Release must be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination.
Executive shall not be required to mitigate the amount of any payment or benefit
provided pursuant to this Agreement by seeking other employment or otherwise,
and the Company shall not be entitled to any offset from any payment or benefit
owed to Executive under this Agreement in the event Executive secures other
employment.
11.RESTRICTIVE COVENANTS.
(a)CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade
Page 11
0

--------------------------------------------------------------------------------



secrets in any form or medium (whether merely remembered or embodied in a
tangible or intangible form or medium) whether now or hereafter existing,
relating to or arising from the past, current or potential business, activities
and/or operations of the Company or any of its affiliates, including, without
limitation, any such information relating to or concerning finances, sales,
marketing, advertising, transition, promotions, pricing, personnel, customers,
suppliers, vendors, raw partners and/or competitors. The Executive agrees that
the Executive shall not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
Executive’s assigned duties and for the benefit of the Company, either during
the period of the Executive’s employment or at any time thereafter, any
Confidential Information or other confidential or proprietary information
received from third parties subject to a duty on the Company’s and its
subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information, and to use such information only for certain limited purposes, in
each case, which shall have been obtained by the Executive during the
Executive’s employment by the Company (or any predecessor). The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
(b)NONCOMPETITION. The Executive acknowledges that (i) the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company, (ii) the Executive has had and will continue to
have access to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates, (iii) in the course of the Executive’s employment by a competitor,
the Executive would inevitably use or disclose such Confidential Information,
(iv) the Company and its affiliates have substantial relationships with their
customers and the Executive has had and will continue to have access to these
customers, (v) the Executive has received and will receive specialized training
from the Company and its affiliates, and (vi) the Executive has generated and
will continue to generate goodwill for the Company and its affiliates in the
course of the Executive’s employment. Accordingly, during the Executive’s
employment hereunder and for a period of two years thereafter, the Executive
agrees that the Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with the Company or any of its subsidiaries or
affiliates or in any other material business in which the Company or any of its
subsidiaries or affiliates is engaged on the date of termination or in which
they have planned, on or prior to such date, to be engaged in on or after such
date, in any locale of any country in which the Company conducts business other
than with the written consent of the Company granted by either the then
President and Chief Executive Officer of the Company or the Board of Directors
of the Company. Notwithstanding the foregoing, nothing herein shall prohibit the
Executive from being a passive owner of not more than one percent (1%) of the
equity securities of a publicly traded corporation engaged in a business that is
in competition with the Company or any of its subsidiaries or affiliates, so
long as the Executive has no active participation in the business of such
corporation.
(c)NONSOLICITATION; NONINTERFERENCE.
i.During the Executive’s employment with the Company and for a period of two
years thereafter, the Executive agrees that the Executive shall not, except in
the furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any
Page 12
0

--------------------------------------------------------------------------------



other person, firm, corporation or other entity, solicit, aid or induce any
customer of the Company or any of its subsidiaries or affiliates to purchase
goods or services then sold by the Company or any of its subsidiaries or
affiliates from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.
ii.During the Executive’s employment with the Company and for a period of two
years thereafter, the Executive agrees that the Executive shall not, except in
the furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or affiliates
and any of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 11(c)(ii) while
so employed or retained and for a period of six (6) months thereafter.
iii.Notwithstanding the foregoing, the provisions of this Section 11(c) shall
not be violated by (A) general advertising or solicitation not specifically
targeted at Company-related persons or entities, (B) the Executive serving as a
reference, upon request, for any employee of the Company or any of its
subsidiaries or affiliates so long as such reference is not for an entity that
is employing or retaining the Executive, or (C) actions taken by any person or
entity with which the Executive is associated if the Executive is not personally
involved in any manner in the matter and has not identified such Company-related
person or entity for soliciting or hiring.
(d)NONDISPARAGEMENT. The Executive agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Executive’s duties to the Company while the Executive is employed by the Company
or for a period of two years thereafter. Similarly, the Company agrees that its
officers, directors, employees, or agents shall not make negative comments or
otherwise disparage the Executive for a period of two years after the
termination of the Executive’s employment with the Company. The foregoing
limitations in this Section 11 (d) shall not be violated by truthful statements
in response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
(e)INVENTIONS.
i.The Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, methods, works of authorship and other work product,
whether patentable or unpatentable, (A) that are reduced to practice, created,
invented, designed, developed, contributed to, or improved with the use of any
Company resources and/or within the scope of the Executive’s work with the
Company or that relate to the business, operations or actual or demonstrably
anticipated research or development of the Company, and that are made or
conceived by the Executive, solely or jointly with others, during the Employment
Term, or (B) suggested by any work that the Executive performs in connection
with the Company, either while performing the Executive’s duties with the
Page 13
0

--------------------------------------------------------------------------------



Company or on the Executive’s own time, shall belong exclusively to the Company
(or its designee), whether or not patent or other applications for intellectual
property protection are filed thereon (the “Inventions”). The Executive will
keep full and complete written records (the “Records”), in the manner prescribed
by the Company, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Company. The Records shall be the sole and
exclusive property of the Company, and the Executive will surrender them upon
the termination of the Employment Term, or upon the Company’s request. The
Executive irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the Employment
Term, together with the right to file, in the Executive’s name or in the name of
the Company (or its designee), applications for patents and equivalent rights
(the “Applications”). The Executive will, at any time during and subsequent to
the Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company to perfect, record, enforce, protect, patent or register the Company’s
rights in the Inventions, all without additional compensation to the Executive
from the Company. The Executive will also execute assignments to the Company (or
its designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Executive from the Company.
ii.In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Executive hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Executive’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Executive’s service to the Company
that cannot be assigned in the manner described herein, the Executive agrees to
unconditionally waive the enforcement of such rights. The Executive hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Executive’s benefit by virtue of the Executive being an
employee of or other service provider to the Company.


Page 14
0

--------------------------------------------------------------------------------



(f)RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information.
(g)REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all
of the terms and conditions of this Agreement, including the restraints imposed
under this Section 11 hereof. The Executive agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
agrees that, before providing services, whether as an employee or consultant, to
any entity during the period of time that the Executive is subject to the
constraints in Section 11(b) hereof, the Executive will provide a copy of this
Agreement (including, without limitation, this Section 11) to such entity, and
such entity shall acknowledge to the Company in writing that it has read this
Agreement. The Executive acknowledges that each of these covenants has a unique,
very substantial and immeasurable value to the Company and its affiliates and
that the Executive has sufficient assets and skills to provide a livelihood
while such covenants remain in force. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Executive’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 11.
(h)REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.
(i)TOLLING. In the event of any violation of the provisions of this Section 11,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.
(j)SURVIVAL OF PROVISIONS. The obligations contained in Sections 11 and 12
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.
12.COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
provide reasonable assistance to the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Executive’s
employment with the Company (collectively, the “Claims”). The Executive agrees
to promptly inform the Company if the Executive becomes aware of any lawsuits
involving Claims that may be filed or threatened against the Company or its
affiliates. The Executive also agrees to promptly inform the Company (to the
extent that the Executive is legally
Page 15
0

--------------------------------------------------------------------------------



permitted to do so) if the Executive is asked to assist in any investigation of
the Company or its affiliates (or their actions) or another party attempts to
obtain information or documents from the Executive (other than in connection
with any litigation or other proceeding in which the Executive is a
party-in-opposition) with respect to matters the Executive believes in good
faith to relate to any investigation of the Company or its affiliates, in each
case, regardless of whether a lawsuit or other proceeding has then been filed
against the Company or its affiliates with respect to such investigation, and
shall not do so unless legally required. During the pendency of any litigation
or other proceeding involving Claims, the Executive shall not communicate with
anyone (other than the Executive’s attorneys and tax and/or financial advisors
and except to the extent that the Executive determines in good faith is
necessary in connection with the performance of the Executive’s duties
hereunder) with respect to the facts or subject matter of any pending or
potential litigation or regulatory or administrative proceeding involving the
Company or any of its affiliates without giving prior written notice to the
Company or the Company’s counsel; provided, however, nothing herein shall
prohibit Executive providing testimony or information as compelled or required
by law. Upon presentation of appropriate documentation, the Company shall pay or
reimburse the Executive for all reasonable out-of-pocket travel, duplicating or
telephonic expenses incurred by the Executive in complying with this Section 12.
13.EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 11 or Section 12 hereof would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to seek equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages. In the event of a violation by the Executive of Section
11 or Section 12 hereof, any severance being paid to the Executive pursuant to
this Agreement or otherwise shall immediately cease, and any severance
previously paid to the Executive shall be immediately repaid to the Company.
14.NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.
15.NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:
At the address (or to the facsimile number) shown
Page 16
0

--------------------------------------------------------------------------------



in the books and records of the Company.
If to the Company:
7800 Walton Parkway   
New Albany, Ohio 43054 
Attention: Chief Human Resources Officer 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
16.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.
17.SEVERABILITY. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.
18.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
19.GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Ohio (without regard to
its choice of law provisions). EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY
THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE EXECUTIVE’S OR THE COMPANY’S
PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT.
20.MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof.
The Executive and the Company are parties to a Change in Control and Non-
Competition Agreement dated as of October 24, 2014 that shall become void and
unenforceable contemporaneously with this Agreement becoming effective pursuant
to the terms of this Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
Page 17
0

--------------------------------------------------------------------------------



21.REPRESENTATIONS. The Executive represents and warrants to the Company that
(a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s duties and obligations
hereunder. In addition, the Executive acknowledges that the Executive is aware
of Section 304 (Forfeiture of Certain Bonuses and Profits) of the Sarbanes-Oxley
Act of 2002 and the right of the Company to be reimbursed for certain payments
to the Executive in compliance therewith.
22.TAX MATTERS.


(a)WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. In the
event that the Company fails to withhold any taxes required to be withheld by
applicable law or regulation, the Executive agrees to indemnify the Company for
any amount paid with respect to any such taxes, together with any interest,
penalty and/or expense related thereto.
(b)SECTION 409A COMPLIANCE.
i.The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent necessary, the parties hereto agree to
negotiate in good faith should any amendment to this Agreement required in order
to comply with Section 409A of the Code. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A as a result of the payment or provision of any
compensation or benefits in accordance with the terms of this Agreement.
ii.A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section 409A
and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Notwithstanding anything to the contrary in this Agreement, if
the Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 22(b)(ii) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall
Page 18
0

--------------------------------------------------------------------------------



be paid or provided in accordance with the normal payment dates specified for
them herein.
iii.To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
iv.For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
v.Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.
(c)EXCESS PARACHUTE PAYMENTS UNDER CODE SECTION 280G.
i.Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (including
any acceleration) by the Company or any entity which effectuates a transaction
described in Section 280G(b)(2)(A)(i) of the Code to or for the benefit of the
Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined before application of any reductions required pursuant to this
Section 22(c) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred with respect
to such excise tax by the Executive (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), the Company will automatically reduce such Payments to the extent, but
only to the extent, necessary so that no portion of the remaining Payments will
be subject to the Excise Tax, unless the amount of such Payments that the
Executive would retain after payment of the Excise Tax and all applicable
Federal, state and local income taxes without such reduction would exceed the
amount of such Payments that the Executive would retain after payment of all
applicable Federal, state and local taxes after applying such reduction. Unless
otherwise elected by the Executive, to the extent permitted under Code Section
409A, such reduction shall first be applied to any severance payments payable to
the Executive under this Agreement, then to the accelerated vesting on any stock
options, restricted stock awards, restricted stock units or any other form of
equity compensation, starting with stock options reversing accelerated vesting
of those options with the largest negative spread between fair market value and
exercise price (the “Spread”) first and after reversing the accelerated vesting
of all stock options with a negative Spread, reversing accelerated vesting of
those options with the smallest positive Spread, and if additional reductions
are required after reversal of accelerated vesting of all stock options,
accelerated vesting of restricted stock awards, restricted stock units and all
other
Page 19
0

--------------------------------------------------------------------------------



forms of equity awards will be reversed on a pro rata basis until the Payments
are no longer subject to the Excise Tax.
ii.All determinations required to be made under this Section 22(c), including
the assumptions to be utilized in arriving at such determination, shall be made
by the Company’s independent auditors or such other certified public accounting
firm of national standing reasonably acceptable to the Executive as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by either the Company or the Executive. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion to such effect.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.
23.REIMBURSEMENT OF EXECUTIVE’S ATTORNEYS’ FEES. The Company shall reimburse
Executive for his legal fees incurred in connection with the negotiation and
preparation of this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Page 20
0

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first
        written above.


COMPANY


By: /s/ Robert C. Griffin   


Name: Robert C. Griffin   


Title: Chairman of the Board of Directors 


EXECUTIVE




/s/ Harold C. Bevis     
Harold C. Bevis










Signature Page to Employment Agreement


Page 21
0


--------------------------------------------------------------------------------



EXHIBIT A


GENERAL RELEASE


I,    , in consideration of and subject to the performance by Commercial Vehicle
Group, Inc. (together with its subsidiaries, the “Company”), of its obligations
under the Employment Agreement dated as of July ___, 2020 (the “Agreement”), do
hereby release and forever discharge as of the date hereof the Company and its
respective affiliates and all present, former and future managers, directors,
officers, employees, successors and assigns of the Company and its affiliates
and direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below (this “General Release”). The Released Parties are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Released Parties hereunder.
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.
1. I understand that any payments or benefits paid or granted to me under
subparts (iv) through (x) of Section 9(c) or subparts ii through iv of Section
9(d) of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 9(c) or (d) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.
2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order
Page 1

0

--------------------------------------------------------------------------------



Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.
4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right or
claim to any severance benefits or other benefits relating to termination of
employment to which I am entitled under the Agreement, (ii) any right or claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents or otherwise,
(iii) any right or claim as an equity or security holder in the Company or its
affiliates, including, without limitation, any rights under any equity incentive
or stock option grant or plan, or (iv) any right or claim with respect to any
unpaid base salary earned through my employment termination date, including any
vacation leave accrued but not taken, (v) any right or claim for reimbursement
of business or relocation expenses incurred prior to the employment termination
date, and (vi) any right or claim with respect to any vested benefits under any
employee benefit plans, including without limitation any health, welfare,
retirement, pension, profit-sharing or deferred compensation plan.
6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would
Page 2
0

--------------------------------------------------------------------------------



not have agreed to the terms of the Agreement. I further agree that in the event
I should bring a Claim seeking damages against the Company, or in the event I
should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further agree
that I am not aware of any pending claim of the type described in paragraph 2
above as of the execution of this General Release.


7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
8. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.
9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone; provided, however, if this General Release and/or the Agreement
is or becomes publicly filed by the Company, or if the terms of this General
Release and/or the Agreement is or becomes publicly disclosed by the Company, I
shall have no confidentiality obligation under this Section 9.
10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.
11. I hereby acknowledge that certain provisions of the Agreement, including
Sections 11 of the Agreement, shall survive my execution of this General Release
in accordance with the terms of the Agreement.
12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.
13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.
Page 3
0

--------------------------------------------------------------------------------



14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.






BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1. I HAVE READ IT CAREFULLY;
2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;
6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;
7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


Page 4
0

--------------------------------------------------------------------------------



SIGNED:       DATED:     
Page 5
0